Exhibit 10.1

Greens Worldwide Inc.

346 Woodland Church Road

Hertford, NC 27944

(252) 264-2064

 

   November 20, 2006

AJW Partners, LLC

1044 Northern Boulevard

Suite 302

Roslyn, NY 11576

  

AJW Offshore, Ltd.

1044 Northern Boulevard

Suite 302

Roslyn, NY 11576

AJW Qualified Partners, LLC

1044 Northern Boulevard

Suite 302

Roslyn, NY 11576

  

New Millennium Capital Partners II, LLC

1044 Northern Boulevard

Suite 302

Roslyn, NY 11576

 

  Re: Greens Worldwide Inc. – Private Placement

Dear Sirs:

This letter sets forth the terms and conditions pursuant to which you (the
“Buyers”) have agreed to (i) purchase from Greens Worldwide Inc. (the “Company”)
certain Secured Promissory Notes in the aggregate principal amount of $600,000
(the “2006 Notes”), in the form attached to this letter agreement. Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Notes issued on September 19, 2006 (the “September Notes”).

By execution hereof, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. As an inducement to the Buyers to purchase the 2006 Notes, the Company hereby
represents to the Buyers that the representations and warranties made by the
Company in that certain Securities Purchase Agreement dated as of September 19,
2006 by and among the Company and the other parties thereto (the “Purchase
Agreement”) are true and correct, except as otherwise set forth in the Schedules
attached to this letter agreement. The Buyers severally (and not jointly)
represent and warrant to the Company that each of the representations and
warranties contained in Section 2 of the Purchase Agreement are true and correct
with respect to each Buyer, to the same extent as if such representations and
warranties were made by the Buyer in the Purchase Agreement. Further, the
Company hereby agrees to perform all of the other covenants and agreements
contained in the Purchase Agreement to the same extent as if such covenants and
agreements were made to the Buyers.



--------------------------------------------------------------------------------

AJW Partners, LLC

AJW Offshore, Ltd.

AJW Qualified Partners, LLC

New Millennium Capital Partners II, LLC

January 19, 2006

Page 2

2. As a further inducement for the Buyers to purchase the 2006 Notes to secure
timely payment, performance and discharge in full, of all of the Company’s
obligations thereunder, Thomas Kidd hereby, unconditionally and irrevocably,
pledges, grants and hypothecates to the Buyers, a continuing security interest
in 2,500,000 shares of the Company’s restricted common stock, no par value per
share (the “Collateral”).

3. As a further inducement for the Buyers to purchase the 2006 Notes and to
secure timely payment, performance and discharge in full, of all of the
Company’s obligations thereunder, Thomas Kidd shall enter into the Guaranty and
Pledge Agreement of even date hereof in the form attached hereto.

4. The Company agrees to enter into a Deposit Control Account Agreement and will
use its best efforts to have its bank agree to such agreement. In the event the
Company does not get the Deposit Control Account Agreement executed within 15
days of the date of this Agreement, they Buyer may, by written notice to the
Company, declare the Notes immediately due and payable under the Note without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company.

5. Upon the occurrence of an Event of Default (as defined in the September
Notes), this Letter Agreement shall terminate and the Buyers may exercise all
rights available to them under the September Notes.

6. The Company represents and warrants that its Board of Directors has approved
the transactions contemplated by this letter agreement.

7. All other provisions of the September Notes shall remain in full force and
effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

Please signify your agreement with the foregoing by executing this letter
agreement where indicated and returning it to the undersigned.

 

Sincerely,

GREENS WORLDWIDE INC.

By:

 

/s/    Thomas Kidd

 

Thomas Kidd

 

Chief Executive Officer

 

ACCEPTED AND AGREED:

AJW PARTNERS, LLC

By:

 

SMS GROUP, LLC

 

/s/    Corey S. Ribotsky

Corey S. Ribotsky,

Manager

AJW OFFSHORE, LTD.

By:

 

FIRST STREET MANAGER II, LLC

 

/s/    Corey S. Ribotsky

Corey S. Ribotsky,

Manager

AJW QUALIFIED PARTNERS, LLC

By:

 

AJW MANAGER, LLC

 

/s/    Corey S. Ribotsky

Corey S. Ribotsky,

Manager

NEW MILLENNIUM CAPITAL PARTNERS II, LLC

By:

 

FIRST STREET MANAGER II, LLC

 

/s/    Corey S. Ribotsky

Corey S. Ribotsky,

Manager